Case 1:19-sw-00398-LDA Document1 Filed 11/12/19 Page 1 of 1 PagelID #: 1

UNITED STATES DISTRICT COURT
DISTRICT OF RHODE ISLAND

IN RE: SEARCH WARRANT Misc. No. _/ L / SW S 7, MP L yd ft

Filed Under Seal

MOTION TO SEAL

The United States of America, by and through its attorneys, Aaron L. Weisman,
United States Attorney, and William J. Ferland, Assistant United States Attorney, moves
that this Motion to Seal and the attached Application for Search Warrant, Search

Warrant and Supporting Affidavit, be sealed until further Order of this Court.

Respectfully submitted,

UNITED STATES OF AMERICA
By its Attorney,

OQ 68 AARON L. WEISMAN
oS United States Attorney

= - WILLIAM], FERLAND
a Assistant U.S, Attorney

US. Attorney's Office
50 Kennedy Plaza, 8th FL
Providence, RI 02903
Tel (401) 709-5000
Fax (401) 709-5001
Email: william.ferland@usdoj.gov

 

SO ORDERED;

  

 

LINEOLN D. ALMOND
U.S. MAGISTRATE COURT JUDGE

DATE: / Lf 2 {9

 
